Citation Nr: 1114278	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  05-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service for a right knee disorder. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active military service from March 1989 to October 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified at a Travel Board hearing before the undersigned judge in October 2007; a transcript of that hearing is of record.  In May 2008, the Board reopened the underlying claims seeking service connection for hypertension and a low back disorder.  At the same time, the Board remanded both of these reopened claims as well as the claim seeking service connection for a right knee disorder.  The issues are again before the Board.   

In May 2008, the Board also noted that during the October 2007 hearing, the Veteran and his representative raised the issue of service connection for a right knee disorder as secondary to the Veteran's left knee disorder.  The Board accepted this contention as a new claim, separate and distinct from the current direct service connection issue on appeal and referred the matter to the RO for adjudication.  However, there still remains no indication that the Agency of Original Jurisdiction (AOJ) has ever adjudicated the secondary service connection claim. 

Again, the Board finds that the claim of service connection for a right knee disorder as secondary to the Veteran's left knee disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

In a May 2008 remand, the Board noted that at the October 2007 Travel Board hearing, the Veteran's representative indicated the Veteran was receiving disability benefits from the Social Security Administration (SSA) specifically due to all three conditions currently on appeal.  See Travel Board hearing testimony at page 3.  The Board remanded the Veteran's claims seeking service connection for right knee and low back disorders as well as for hypertension and ordered the RO/AMC to obtain copies of the SSA disability determination and associated records.  If the records were unavailable, a response to that effect was to be documented in the claims file and the Veteran was to be notified of such a finding.  While it appears that records associated with the Veteran's disability claim were obtained, the SSA disability determination, itself, was neither obtained nor was there documentation that such record was unavailable.  Therefore, the development does not comply with the Board's remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  The Board notes there are significant differences in the definition of disability under the SSA and VA systems, however, there are also significant similarities between the two systems and the Board must be able to provide the basis for disagreeing with or not accepting a finding of disability by the SSA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  Here, the claims folder contains no information concerning the disabilities at issue in the SSA's decision or which medical records were specifically considered in the determination other than the Veteran's contentions that it involved his right knee, low back, and hypertension.  Therefore, another attempt must be made to procure a copy of the decision regarding SSA disability benefits.  If the records cannot be obtained, such should be indicated in the claims file, and the Veteran should be notified accordingly.  See 38 C.F.R. §  3.159(c)(2) (2010).

Given the Veteran's contentions of having continuous low back pain since service, the recent diagnosis osteoarthritis in his lumbar spine, and the absence of a VA examination concerning this disability, the Board believes that, on remand, the Veteran should be accorded a pertinent VA evaluation.  The purpose of the examination is to determine, to the extent possible, whether the Veteran's current low back disorder was caused, or aggravated, by his service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

Also on remand, copies of records of ongoing hypertension, right knee, and low back treatment should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should also ask the Veteran to identify all sources of evaluation or treatment he has received for his right knee, low back and hypertension, then secure complete clinical records of all such evaluations and/or treatment from the sources identified, specifically including but not limited to, records of any evaluation or treatment the Veteran received at VA Community Based Outpatient Clinic in Wilmington, North Carolina and the Fayetteville VA Medical Center.  If any records sought are unavailable, the Veteran and his representative should be so notified.

2.  Contact SSA and obtain copies of all decisions pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied on concerning that claim that have not been previously associated with the claims file.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.  

3.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current low back disorder.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.

Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's low back disorder is related to his service.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

(The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.)

4.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification, development, and/or examinations deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish to the appellant and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


